            Case 6:21-cv-00051-ADA Document 15 Filed 04/06/21 Page 1 of 4

                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

BCS Software, LLC

vs.                                                 Case No.: 6:21-CV-00051
Zoho Corporation


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Phillip J. Haack                                          , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Zoho Corporation                                  in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Marton Ribera Schumann & Chang LLP                        with offices at:

               Mailing address: 548 Market St., Suite 36117

               City, State, Zip Code: San Francisco, California 94104

               Telephone: (415) 360-2514                    Facsimile:


       2.      Since    January 2009                          , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 262060                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               See attached
     Case 6:21-cv-00051-ADA Document 15 Filed 04/06/21 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 18-cv-00859                  on the 11     day of October                , 2019 .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:21-cv-00051-ADA Document 15 Filed 04/06/21 Page 3 of 4

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Darryl J. Adams

                 Mailing address: 401 Congress Ave, Ste. 1650

                 City, State, Zip Code: Austin, TX 78701

                 Telephone: 512-402-3562


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Phillip J. Haack                          to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Phillip J. Haack
                                                       [printed name of Applicant]
                                                        V3KLOOLS-+DDFN
                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 6th day of April                      , 2021 .

                                                        Phillip J. Haack
                                                       [printed name of Applicant]
                                                        V3KLOOLS-+DDFN
                                                       [signature of Applicant]
         Case 6:21-cv-00051-ADA Document 15 Filed 04/06/21 Page 4 of 4




                     COURT ADMISSIONS FOR PHILLIP J. HAACK



CALIFORNIA

Admitted to State Court of California                  January 12, 2009

U.S. DISTRICT COURTS

Admitted to Northern District of California            February 10, 2009
Admitted to Eastern District of California             February 9, 2009
Admitted to Central District of California             February 9, 2009
Admitted to Southern District of California            February 10, 2009

Admitted to Eastern District of Texas                  April 15, 2010

U.S. COURTS OF APPEAL

Admitted to Court of Appeals for the Federal Circuit   October 15, 2009
